Exhibit 10.25

TRADEMARK ASSIGNMENT AND LICENSE AGREEMENT

THIS TRADEMARK ASSIGNMENT AND LICENSE AGREEMENT (this “Agreement”), dated as of
December 28, 2011 (the “Effective Date”), is made by and among Bakers Footwear
Group, Inc., a Missouri corporation (“Bakers”), on the one hand, and Steven
Madden, Ltd., a Delaware corporation (“Madden”), on the other hand. Madden and
Bakers may be referred to herein individually as a “Party” or collectively as
the “Parties.”

BACKGROUND

A. Bakers is the owner of the Trademarks (as defined below) in the Territory (as
defined below);

B. Bakers desires to sell, assign and transfer, and Madden desires to purchase
and accept the Trademarks;

C. Bakers desires to obtain, and Madden desires to grant, a limited license
whereby Bakers will be allowed to use the Trademarks in accordance with the
terms and conditions set forth in this Agreement;

NOW, THEREFORE, in consideration of the Purchase Price (as defined below), the
mutual promises and covenants set forth herein and for other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
Parties agree as follows:

SECTION 1 DEFINITIONS

 

  1.1. Definitions.

The following terms, as used herein, have the following meanings:

“Trademark or Trademarks” shall mean those trademarks and service marks, and
applications and registrations therefor, set forth on Exhibit A, including any
renewals and extensions of the registrations that are or may be secured under
the laws of the United States and all foreign countries, now or hereafter in
effect, together with the goodwill of the business in connection with which the
listed items are used, and all rights of enforcement and recovery for past,
present or future infringements or unauthorized uses of the listed items.

“Liabilities” shall mean and include any direct or indirect indebtedness,
guaranty, endorsement, obligation, claim, loss, damage, deficiency, cost,
expense, obligation or responsibility, fixed or unfixed, known or unknown,
asserted or unasserted, liquidated or unliquidated, secured or unsecured.

“Licensed Goods and Services” shall mean those goods and services listed in
Exhibit D (as well as any additional goods and services approved by Madden.)



--------------------------------------------------------------------------------

“Liens” shall mean any mortgages, liens (statutory or otherwise), security
interests, licenses, conditional sales contracts, rights of refusal or
encumbrances of any nature whatsoever.

“Bakers’ Knowledge” shall mean actual knowledge of Bakers’ officers and
directors, as well as information that could have been known had reasonable
inquiries or investigations been made as warranted by information in the actual
knowledge of Bakers’ officers and directors prior to the Effective Date.

“Territory” shall mean worldwide, except Puerto Rico, the U.S. Virgin Islands,
Central and South America, Cuba, the Dominican Republic, Bahamas, the Lesser
Antilles and Jamaica (collectively, the “Excluded Jurisdictions”).

SECTION 2 ASSIGNMENT OF THE TRADEMARKS

 

  2.1. Assignment.

(a) Simultaneous with the payment of the Purchase Price by Madden to Bakers, as
set out in this Agreement, Bakers does hereby sell, assign and transfer to
Madden, and Madden does hereby accept, the entire right, title and interest in
and to the Trademarks.

(b) Concurrently with execution of this Agreement, the Parties shall execute the
recordable assignment document attached hereto as Exhibit B. Upon receipt by
Bakers of the Purchase Price, Madden will then submit that recordable assignment
document to the United States Trademark Office for recording.

(c) All proprietary designs, moral rights, patents, copyrightable works,
copyrights, copyrighted materials, underlying works of authorship, trade dress,
slogans, marks, graphic designs, and other proprietary rights embodied in or
associated with products bearing, or offered in connection with, the Trademarks
(collectively, “Product Rights”) will be solely owned by Madden. Bakers hereby
agrees to, hereby assigns, and shall in the future assign any and all Product
Rights to Madden. Madden hereby licenses to Bakers such Product Rights during
the Term of this Agreement to be used in accordance with the other terms hereof.
Product Rights shall not include any such proprietary rights or interests which
Bakers has used or may use with other Bakers goods or services not bearing or
associated with the Trademarks, provided such use occurred or occurs prior to or
simultaneously with its first use with the Trademarks (“Non-WP Rights), and
provided use of such Non-WP Rights represents a minority of total SKUs in any
given selling season.

 

  2.2. No Assumption of Liabilities.

Madden will assume no liabilities of Bakers of any kind whatsoever in connection
with the assignment of the Trademarks or any transactions contemplated hereby.
Without limiting the generality of the foregoing, (i) Bakers shall be solely
responsible for any and all Liabilities arising from and taxes incurred in
connection with its activities in connection with the Trademarks, the licensing,
manufacture, marketing and sale of the products sold, and business conducted, by
Bakers; (ii) Bakers shall retain any and all Liabilities in respect of any of
its current or former employees, whether for compensation, benefits, employment
taxes, severance pay or termination benefits; (iii) Bakers shall retain all
Liabilities arising prior to the Effective

 

2



--------------------------------------------------------------------------------

Date in respect of claims of third parties that they own rights in all or any
portion of, or compensation relating to or arising from, the Trademarks, but
Madden shall assume such Liabilities arising on or after the Effective Date; and
(iv) Bakers shall retain all Liabilities in respect of claims of third parties
resulting from or incurred in connection with the termination or non-renewal by
Bakers of any trademark license agreement, distribution agreement, sales
representative agreement or other arrangement to which Bakers is or was party.

SECTION 3 Purchase Price – Payment

 

  3.1. Purchase Price.

(a) The purchase price (the “Purchase Price”) for the Trademarks will be FOUR
MILLION U.S. DOLLARS ($4,000,000).

 

  3.2. Payments.

Immediately upon receipt of this Agreement executed by Bakers, and in no event
later than the next business day, Madden shall deliver the Purchase Price by
wire transfer, in accordance with Bakers’ wiring instructions. Bakers shall
within three (3) business days thereafter make payment from the proceeds to the
entities and in the amounts set out in Exhibit F.

The Parties will be executing an Assignment and Assumption Agreement (the
“Assignment”) of even date herewith, whereby Bakers will be assigning to Madden
(and Madden will be assuming all of the obligations under) that certain Lease
dated as of February 4, 2010 (the “Lease”) pertaining to certain retail premises
located at 509 Fifth Avenue, New York, NY, subject to the written consent of the
landlord (the “Landlord”) thereunder (the “Required Consent”). Absent any
negligent or willful act or omission by Madden to prevent the Required Consent,
if the Required Consent is not obtained on or prior to the 90th day following
the date hereof, then at any time after such 90th day, but prior to the date
upon which the Required Consent is obtained, either Party, at its option, may
cancel and terminate the Assignment by giving written notice thereof to the
other Party, whereupon the Assignment shall be cancelled and null and void and
of no further force and effect, provided, that in such event Bakers agrees to
and shall pay to Madden a “break-up fee” in the amount of Five Hundred Thousand
Dollars ($500,000). If the Required Consent is obtained and Assignee’s
Contribution (as defined in the Assignment) is delivered to Bakers pursuant to
the terms of the Assignment, Bakers shall, within three (3) business days
thereafter, pay Two Hundred Fifty Thousand Dollars ($250,000) to East Mount Shoe
Ltd. (For the avoidance of doubt, such payment to East Mount Shoe Ltd. shall be
in addition to any amounts set forth on Exhibit F hereto.)

SECTION 4 GRANT OF LICENSE TO USE THE TRADEMARKS

 

  4.1. Grant of License.

(a) Subject to the terms and conditions of this Agreement, Madden hereby grants
to Bakers a limited, non-sublicensable, non-exclusive, fully paid-up license to
use the Trademarks in connection with the Licensed Goods and Services offered in
Bakers and Wild Pair retail stores (or in retail stores owned by Bakers under
such other service marks that Bakers may

 

3



--------------------------------------------------------------------------------

use to rebrand its stores in the future) in the Territory and on bakersshoes.com
and other sites or distribution channels exclusively associated with the Bakers
or Wild Pair retail stores – or retail stores owned by Bakers under such other
service marks that Bakers may use to rebrand its stores in the future –
including without limitation the Bakers retail storefront on amazon.com and the
Bakers Facebook page, all solely for advertising and sales directed to consumers
within the Territory. During the Term, Madden will not manufacture for, or
promote, distribute or sell to, or authorize others to manufacture for, or
promote, distribute or sell to the retail stores (including without limitation
any online retail stores and other retail sites for such stores) listed in
Exhibit C (the “Prohibited Store(s)”) any of the Licensed Goods and Services
bearing or used in connection with any of the Trademarks or any marks
confusingly similar thereto. Madden shall not use or authorize others to use the
Trademarks or any marks confusingly similar thereto as a service mark for retail
store services during the Term.

(b) Payless Shoesource (“Payless”) shall be a Prohibited Store for the first 24
months subsequent to the Effective Date. At any time after such period, Madden
may remove Payless from the list of Prohibited Stores provided it gives six
months prior notice to Bakers of such removal.

(c) The Parties agree, during each successive 5th year anniversary of the Term,
to negotiate in good faith to update the list of Prohibited Stores on Exhibit C
to include new stores equivalent to those then existing on Exhibit C, and to
remove those stores no longer in business. Should the Parties be unable to agree
on such updated list of Prohibited Stores, the Parties shall submit to binding
arbitration in accordance with Section 11.2 to resolve such dispute.

(d) Madden will not object to Bakers’ use of the terms “Original”, “Authentic”
and “since 1972” in connection with the Trademarks, and if Madden elects to
remove Payless from the list of Prohibited Stores, then Madden shall not use
such terms, and shall not authorize others to do so (including taking
commercially reasonable steps to prohibit use by its customers), and shall
include language prohibiting use of such terms in any licenses of the Trademarks
to others in connection with the Trademarks on or in connection with the
Licensed Goods & Services during the Term.

SECTION 5 OWNERSHIP OF TRADEMARKS

 

  5.1. Ownership.

(a) Following execution of this Agreement, Madden shall have and retain full and
complete ownership and control of the Trademarks, all use of the Trademarks
shall inure to the sole legal and equitable benefit of Madden as the owner of
the Trademarks, and all rights derived, or that may be derived by Bakers, its
subsidiaries or affiliates from the use of the Trademarks shall belong to
Madden. Madden shall have the sole right to register or use any domain names
comprising or incorporating the Trademarks or any terms confusingly similar
thereto, except as expressly permitted pursuant to Section 6.1(d).

(b) Bakers agrees that nothing in this Agreement shall vest or otherwise
transfer, convey or give to Bakers any right, title or interest in the
Trademarks unless expressly provided in this Agreement. Bakers further agrees
that during the Term or after Termination,

 

4



--------------------------------------------------------------------------------

neither it, nor its subsidiaries or affiliates, will challenge, contest or
question the validity or enforceability of the Trademarks, Madden’s title to or
ownership of the Trademarks or any registrations or any applications for
registration thereof by Madden. Bakers shall not register or attempt to register
the Trademarks, or any confusingly similar trademark, service mark, trade name,
logo or other distinctive sign or identifier, in any jurisdiction or country,
and shall not authorize or assist any person connected to Bakers to do so.
Notwithstanding the foregoing, should Bakers, or its subsidiaries or affiliates,
be deemed the owner of any trademark, service mark, trade name, logo or other
distinctive sign or identifier in any country or jurisdiction identical to or
confusingly similar with any Trademark, Bakers hereby agrees to and hereby
assigns, and Bakers shall cause such subsidiary or affiliate to assign, such
item to Madden and take any other acts necessary to fully vest ownership of such
item in Madden.

 

  5.2. Maintenance.

The application, prosecution and maintenance of all applications and
registrations of Trademarks in any country or jurisdiction shall be at Madden’s
sole discretion and expense. Should Madden elect not to maintain any
registration listed in Exhibit A (or such other registrations for the Trademarks
as may exist in the future) for which all statutory and other requirements for
maintenance are satisfied, Madden shall provide reasonable notice to Bakers, and
Bakers will have the option to pay Madden all required maintenance fees and
provide any evidence required for the maintenance filing, in which case Madden
will complete the filing to maintain the registration in Madden’s name. In the
event that a pending application to register a Trademark is rejected or should a
Trademark be revoked or no longer be owned by, licensed to, or available for use
by Madden, Madden shall provide Bakers with prompt written notice thereof, and
Bakers shall cease using such Trademark in the applicable jurisdiction
immediately, or may continue use thereof, subject to its indemnification
obligations under Section 8.2(d). Provided, however, if Madden voluntarily
assigns the Trademarks to a third party in such jurisdiction, Madden agrees that
it will require such assignee to be bound by the terms of this Agreement.

 

  5.3. New Registrations

Should Bakers wish to have a Trademark registered in a jurisdiction (other than
the Excluded Jurisdictions) for goods and services beyond the scope of the
existing registrations for that Trademark in such jurisdiction, Bakers shall
submit a written request to Madden and provide payment to Madden sufficient for
Madden to have all appropriate trademark searching conducted. If use and
registration of the Trademark as set forth in Bakers’ request would not conflict
with any third party rights or otherwise expose Madden to any liability or risk
of claims, then Madden shall apply for registration of the Trademark, with
Bakers to pay all associated filing, prosecution and maintenance fees and costs
for that application and any resulting registration. However, if Madden should
simultaneously or subsequently begin use of the Trademarks in such jurisdiction,
the Parties shall share equally in the expense of prosecuting and maintaining
such applications or registrations. If the registration issues, Madden will
notify Bakers in writing upon receipt of confirmation of such registration.

Should Bakers begin to use the Trademarks in any jurisdiction not currently
listed on Exhibit E, Bakers shall notify Madden thereof. If Bakers wishes to
register the Trademarks in such jurisdiction, then the prior paragraph shall
apply. Any use of the Trademarks by Bakers

 

5



--------------------------------------------------------------------------------

without, or prior to, registration shall be subject to Section 8.2(d). If Bakers
does not wish to register the Trademarks, but Madden in its discretion wishes to
register the Trademarks in such jurisdiction, then Madden shall pay all costs
and fees associated with filing, prosecuting and maintaining the application and
resulting registration.

SECTION 6 QUALITY CONTROL

 

  6.1. Form of Use of the Marks.

(a) Bakers shall use the Trademarks only in such form and manner as currently
used as of the date of this Agreement or in such other form and manner in
keeping with the quality standards set out in this Agreement.

(b) Bakers shall not use the Trademarks in connection with the creation of a
composite trademark. Bakers agrees not to dilute or tarnish the Trademarks.
Bakers shall mark each use of the Trademarks with the statutory “®” notice, the
“™” notice or other notice, as appropriate in accordance with applicable laws in
the Territory.

(c) Bakers shall observe and comply with all laws, rules, and regulations
applicable to the manufacturing, packaging, storing, handling, and sale of
products, and provision of services, in connection with the Trademarks and
shall, at its own cost and expense, secure all necessary governmental permits
and approvals necessary to manufacture, package and sell such products. Bakers
shall promptly report to Madden any claim by a governmental agency concerning
any of the products or services offered in connection with the Trademarks.
Madden will provide Bakers with documentation as required by any governmental or
other entity necessary to demonstrate and maintain Bakers’ authorized use of the
Trademarks hereunder.

(d) Bakers shall not, without the prior written consent of Madden, register or
use any domain names that comprise or incorporate the Trademarks or any terms
confusingly similar thereto. With respect to any such domain names registered or
used by Bakers with the prior written consent of Madden, Bakers shall cause such
domain names to be transferred to Madden at Bakers’ sole cost and expense upon
Termination. In the event that Bakers or any party under its control registers
such a domain name without prior written consent, Bakers shall immediately cause
such domain name to be transferred to Madden at Bakers’ sole cost and expense.

 

  6.2. Quality Control

(a) Bakers shall maintain high quality standards consistent with its past
practices in the offering, distribution and/or sale of the Licensed Goods and
Services in connection with the Trademarks, and in any related marketing or
promotional activities.

(b) Bakers shall submit to Madden or an authorized representative thereof for
approval, representative samples of all products, packages, labels, advertising
and other materials on which the Trademarks appear upon the request of Madden,
but not more than twice in any on which the Trademarks appear upon the request
of Madden, but not more than twice in any calendar year (namely on January 31
and July 31 for products sold in the prior season) unless Bakers is not meeting
the obligations of Section 6.2(a) or is otherwise in breach of this

 

6



--------------------------------------------------------------------------------

Agreement. If any such items are rejected, Bakers shall promptly implement all
changes reasonably required by Madden and applicable to items Bakers will be
continuing to use, and resubmit such items to Madden for approval.

SECTION 7 POLICING AND ENFORCEMENT

 

  7.1. Notification.

Bakers agrees to immediately notify Madden upon becoming aware of any
potentially infringing or other use by a third party of any term identical or
potentially confusingly similar to any Trademark that may adversely affect the
Trademarks or Madden’s rights, and further agrees to take no action of any kind
with respect thereto, except as expressly stated in this Agreement.

 

  7.2. Enforcement.

Madden shall have the sole right, but not the obligation, to, in its sole
discretion, take whatever steps it deems necessary or desirable to protect the
Trademarks from any infringement or other adverse use, and shall have the sole
right to control any litigation or other proceeding undertaken by it for any
such purpose. Bakers agrees to cooperate fully with Madden at Madden’s expense
in the event such action entails litigation or other similar proceedings. Any
monetary damages or settlements recovered in connection with enforcing the
Trademarks pursuant to this Section 7.2 will belong to Madden. Should Madden
decide to take no action against a potentially infringing or adverse mark, it
shall notify Bakers, and Bakers may proceed to litigate the matter, subject to
Madden’s approval of counsel, litigation strategy and any proposed final
settlement, which approval shall not be unreasonably withheld or delayed. Madden
will cooperate with Bakers in such litigation, at Bakers’ expense.

SECTION 8 REPRESENTATIONS, WARRANTIES AND INDEMNITIES

 

  8.1. Limitation on Representations, Warranties and Indemnities.

EXCEPT AS EXPRESSLY STATED IN SECTION 8.2(b), 8.2(c) and 8.2(d), MADDEN DOES NOT
MAKE ANY WARRANTIES, GUARANTEES, REPRESENTATIONS, INDEMNITIES OR CONDITIONS,
EXPRESS OR IMPLIED, WHETHER UNDER COMMON LAW, STATUTE OR OTHERWISE INCLUDING,
WITHOUT LIMITATION, ANY WARRANTY OF QUIET ENJOYMENT, NON-INFRINGEMENT,
MERCHANTABILITY OR FITNESS FOR ANY GENERAL OR PARTICULAR PURPOSE AND BAKERS
HEREBY WAIVES SAME.

EXCEPT AS EXPRESSLY STATED IN SECTION 8.2(a), 8.2(c) and 8.2(d), BAKERS DOES NOT
MAKE ANY WARRANTIES, GUARANTEES, REPRESENTATIONS, INDEMNITIES OR CONDITIONS,
EXPRESS OR IMPLIED, WHETHER UNDER COMMON LAW, STATUTE OR OTHERWISE INCLUDING,
WITHOUT LIMITATION, ANY WARRANTY OF QUIET ENJOYMENT, NON-INFRINGEMENT,
MERCHANTABILITY OR FITNESS FOR ANY GENERAL OR PARTICULAR PURPOSE AND MADDEN
HEREBY WAIVES SAME.

 

7



--------------------------------------------------------------------------------

  8.2. Representations, Warranties and Indemnification.

(a) Bakers makes the following representations and warranties to Madden:

(i) Bakers is a corporation duly organized, validly existing and in good
standing under the laws of the State of Missouri. Bakers has all requisite
corporate power and authority to enter into this Agreement and to carry out the
transactions contemplated hereby.

(ii) By entering this Agreement, Bakers will not violate any obligation or
agreement that it may have with a third party.

(iii) Exhibit A contains a correct and complete list of all applications and
registrations for the Trademarks worldwide. Exhibit D includes, along with goods
and services offered by Bakers in the recent past, all goods and services
currently offered by Bakers bearing or used in connection with the Trademarks.
Exhibit E contains a complete list of all countries in which Bakers is selling
goods or providing services on or in connection with the Trademarks in the
Territory. All registrations in the U.S. are concurrent use registrations
subject to the Concurrent Use Agreement as defined below. Bakers hereby assigns,
and Madden hereby accepts, all of Bakers’ rights and obligations under the
Concurrent Use Agreement to the extent related to the Trademarks. Bakers has
received no notice of any pending, existing or currently threatened opposition,
cancellation, or other legal or governmental proceedings against or involving
the Trademarks.

(iv) To Bakers’ Knowledge, none of the Trademarks are currently infringing, nor
have any of the Trademarks or any use thereof infringed, nor will Madden’s
ownership and continued use of the Trademarks in the same manner as previously
used by Bakers infringe any currently existing intellectual property or other
proprietary rights of another, in the U.S. (although Bakers makes no warranties
or representations as to the U.S. portions of the Excluded Jurisdictions).
Bakers has received no notice of any pending, existing or currently threatened
trademark infringement, dilution or similar dispute or action against or
involving the Trademarks. Further, to Bakers’ Knowledge, no person is currently
infringing any of the Trademarks in the U.S. (although Bakers makes no
warranties or representations as to the U.S. portions of the Excluded
Jurisdictions).

(v) To Bakers’ Knowledge, Bakers is the sole and exclusive owner of all right,
title and interest in and to Canadian Reg. No. TMA249,138 and the Trademarks in
the U.S., except in the Excluded Jurisdictions pursuant to a Concurrent Use
Agreement with Novus, Inc. (the “Concurrent Use Agreement”), and has not granted
any license or made any assignment of any of the Trademarks. The Trademarks in
the U.S. and Canadian Reg. No. TMA249,138 are free and clear of all Liens
(although Bakers makes no warranties or representations as to the U.S. portions
of the Excluded Jurisdictions), except as

 

8



--------------------------------------------------------------------------------

expressly set out in Exhibit G hereto. Bakers has not entered into any agreement
which restricts its use of the Trademarks other than the Concurrent Use
Agreement. To Bakers’ Knowledge there are no equitable defenses to enforcement
of the Trademarks in the U.S. based on any act or omission of Bakers (although
Bakers makes no warranties or representations as to the U.S. portions of the
Excluded Jurisdictions).

(vi) All registrations and applications that have been made for the Trademarks
have been properly made and filed (although the Canadian registration set out in
Exhibit A is currently in the name of Bakers former name, Weiss Neuman Shoe Co.,
and Bakers shall amend such registration as soon as possible to reflect
ownership in the name of Bakers, with the appropriate name change filing made
prior to the Effective Date) and all fees relating to the registrations and
applications are current. All Trademarks in the U.S. and Canadian Reg. No.
TMA249,138 are valid and subsisting (although Bakers makes no warranties or
representations as to the U.S. portions of the Excluded Jurisdictions), although
the stylized versions of the marks set in Exhibit A may have been updated from
time to time, but such updates (except as expressly set out in Exhibit A) have
not jeopardized the validity or subsistence of the Trademarks in the U.S. and
Canadian Reg. No. TMA249,138 (although Bakers makes no warranties or
representations as to the U.S. portions of the Excluded Jurisdictions).

(vii) Bakers’ representations and warranties under Section 8.2 (a)(vi) shall
terminate on the third anniversary of the Effective Date.

(b) Madden makes the following representations and warranties to Madden:

(i) Madden is a corporation duly organized, validly existing and in good
standing under the laws of the State of Delaware. Madden has all requisite
corporate power and authority to enter into this Agreement and to carry out the
transactions contemplated hereby.

(ii) By entering this Agreement, Madden will not violate any obligation or
agreement that it may have with a third party.

(c) Each Party (“Indemnitor”) hereby indemnifies, defends, and holds the other
Party and its subsidiaries, affiliates, officers, employees and contractors
(“Indemnitees”) harmless from and against any and all claims, suits,
obligations, causes of action, liabilities, costs, and damages (including
without limitation attorney’s fees and court costs, injuries to persons
(including death) and damages to property, products liability claims, and claims
for environmental harms) based upon, arising out of, or directly or indirectly
related to the operations, performance, nonperformance, or business of
Indemnitor under, or related to, this Agreement (including, without limitation,
the design, testing, manufacture, sale, distribution, marketing, use, display,
advertising or promotion of products in connection with the Trademarks) and
whether or not based upon any act or omission, negligence, strict liability or
liability without fault; provided, however, that such indemnity shall not apply
to the extent

 

9



--------------------------------------------------------------------------------

claims: 1) are proven in a court of law to be related to any of the Indemnitees’
negligence or willful misconduct or claims; or 2) are based on allegations that
the Trademarks assigned to Madden pursuant to this agreement infringe or
otherwise violate third party rights in instances where Madden would otherwise
be the Indemnitor, except as expressly set out in Section 8.2(d). Said indemnity
shall further extend to the Indemnitor’s performance or nonperformance under
this Agreement, including any default on the part of the Indemnitor, whether or
not any such violation or failure to comply has been disclosed to Indemnitees.

(d) Madden will indemnify and hold Bakers and its Indemnitess harmless from any
claim arising in a jurisdiction in which Madden has obtained a registration
(other than those existing registrations as set out in Exhibit A hereto obtained
through assignment from Bakers under this Agreement) sufficient to encompass
Bakers’ use in that jurisdiction, involving infringement of third party
trademark rights through Bakers’ use of the Trademarks in accordance with the
terms and conditions of this Agreement. Bakers will indemnify and hold Madden
and its Indemnitees harmless from any claims arising in a jurisdiction involving
infringement of third party trademark rights through Bakers’ use of the
Trademarks in a jurisdiction for which registration has not been obtained
pursuant to Section 5.3., and for which no registration owned by Madden (other
than those existing registrations as set out in Exhibit A hereto obtained
through assignment from Bakers under this Agreement) sufficient to encompass
Bakers’ use in that jurisdiction exists in such jurisdiction.

SECTION 9 TERM AND TERMINATION

 

  9.1. Term.

This Agreement shall be effective from the Effective Date and shall remain in
effect perpetually unless otherwise earlier terminated or cancelled in
accordance with Section 9.2 of this Agreement (the “Term”).

 

  9.2. Termination.

(a) This Agreement may be terminated by mutual written consent of the Parties.

(b) This Agreement may be terminated by either Party, if after a material breach
of this Agreement, notice is provided by the non-breaching Party, and the
breaching Party has not remedied the underlying breach and repaired any damage
caused thereby within sixty (60) days after receiving notice.

(c) Termination, cancellation, or expiration of this Agreement (collectively
“Termination”), shall not affect any rights or obligations accrued prior to the
effective date of such Termination. Upon Termination of this Agreement, all
rights granted to Bakers hereunder will cease and revert to Madden, Bakers will
have no further right or license to use the Trademarks, and will immediately
cease all use of the Trademarks, except that, so long as such continued sales do
not violate any terms or conditions of this agreement, and are not made at
prices lower than those set by Bakers during the Term, Bakers may continue to
sell existing inventory bearing the Trademarks until the earlier of: 1)
exhaustion of that existing inventory; or 2) ninety (90) days after Termination.

 

10



--------------------------------------------------------------------------------

(d) Notwithstanding Termination, all provisions of this Agreement, to the extent
necessary to interpret the rights and obligations of the Parties prior to such
Termination, and/or enforce same, and in particular the last two sentences of
Section 3.2, and Sections 5, 6.1(d), and 8, shall survive Termination.

SECTION 10 NOTICES

All notices or other communications permitted or required under this Agreement
shall be in writing and shall be sufficiently given if and when hand delivered
to the persons set forth below or if sent by documented overnight delivery
service or registered or certified mail, postage prepaid, return receipt
requested, or by telegram, telex or telecopy e-mail receipt or refusal
acknowledged, addressed as set forth below or to such other person or persons
and/or at such other address or addresses as shall be furnished in writing by
any Party hereto to the other Party hereto. Any such notice or communication
shall be deemed to have been given as of the date received, in the case of
personal delivery, or on the date shown on the receipt or confirmation therefor
in all other cases.

To Bakers:

Peter Edison

Bakers footwear Group, Inc.

2815 Scott Avenue

St. Louis, MO 63103

Facsimile: 314-641-0390

E-mail: PEdison@bfgstl.com

(with a copy to)

Alan S. Nemes

Husch Blackwell LLP

190 Carondelet Plaza, Suite 600

St. Louis, MO 63105

Facsimile: 314-480-1505

E-mail: alan.nemes@huschblackwell.com

To Madden:

Steven Madden, Ltd.

52-16 Barnett Ave.

Long Island City, NY 11104

Attention: Edward R. Rosenfeld

Facsimile: (718) 308-8993

E-mail:

(with a copy to)

Foley & Lardner LLP

500 Woodward Ave., Suite 2700

Detroit, MI 48226

Attention: Daljit S. Doogal

Facsimile: (313) 234-2800

E-mail:

 

11



--------------------------------------------------------------------------------

SECTION 11 Miscellaneous

 

  11.1. Governing Law.

This Agreement is made pursuant to, and shall be construed and enforced in
accordance with, the laws of New York (and the United States federal law, to the
extent applicable), irrespective of the principal place of business, residence
or domicile of the Parties hereto, and without giving effect to otherwise
applicable principles of conflicts of law. Nothing contained herein shall
prevent or delay any party hereto from seeking, in any court of competent
jurisdiction, specific performance or other equitable remedies in the event of
any breach or intended breach by another party of any of its obligations
hereunder.

 

  11.2. Consent to Jurisdiction.

Each Party hereto irrevocably submits to the exclusive jurisdiction of (a) the
courts of New York and (b) the United States District Court for the Southern
District of New York, for purposes of any claim, action or proceeding arising
out of this Agreement or any transaction contemplated hereby. Each Party hereto
agrees to commence any such claim, action or proceeding only in the United
States District Court for the Southern District of New York or, if such claim,
action or proceeding cannot be brought in such court for jurisdictional reasons,
in the state courts of New York. Each of the Parties hereby waives, and agrees
not to assert in any such dispute, to the fullest extent permitted by applicable
law, any claim that (a) such Party is not personally subject to the jurisdiction
of such courts, (b) such Party and such Party’s property is immune from any
legal process issued by such courts or (c) any claim, action or proceeding
commenced in such courts is brought in an inconvenient forum.

Notwithstanding the foregoing, in the event a dispute arises between the Parties
as set out in Section 4.1(c), and the Parties are unable to resolve the dispute
through their own good faith negotiations within 60 days, the Parties agree to
submit the dispute to binding arbitration in New York, New York, or such other
location agreed upon by the Parties, in accordance with and pursuant to the then
existing rules of the American Arbitration Association (AAA). Each Party shall
pay its own expenses associated with such arbitration. The arbitrator’s decision
shall be final and binding upon the Parties. The service of any notice, process,
motion or other document in connection with an arbitration under this Agreement
may be effectuated by personal service upon a Party or other service as
permitted by the AAA.

 

  11.3. Construction.

This Agreement has been jointly drafted by the Parties, and each Party confirms
that both it and its counsel have reviewed, negotiated and adopted this
Agreement as the joint agreement and understanding of the Parties. The language
used in this Agreement shall be deemed to be the language chosen by the Parties
to express their mutual intent, and no rule of strict construction shall be
applied against any Party.

 

12



--------------------------------------------------------------------------------

  11.4. Amendment and Waiver.

Any provision of this Agreement may be amended, modified, waived or extended if,
but only if, such amendment, modification, waiver or extension is in writing and
is signed by Madden and Bakers. The waiver by a Party of any breach of any
provision of this Agreement shall not constitute or operate as a waiver of any
other breach of such provision or of any other provision hereof, nor shall any
failure to enforce any provision hereof operate as a waiver of such provision or
of any other provision hereof.

 

  11.5. Section Headings, Defined Terms and Interpretation.

(a) The section headings contained herein are for reference purposes only and
shall not in any way affect the meaning or interpretation of this Agreement. The
terms defined herein include the plural as well as the singular and the singular
as well as the plural.

(b) Except as otherwise provided or unless the context otherwise requires,
whenever used in this Agreement, (i) any noun or pronoun shall be deemed to
include the plural and the singular, (ii) the use of masculine pronouns shall
include the feminine and neuter, (iii) the terms “include” and “including” shall
be deemed to be followed by the phrase “without limitation,” (iv) the word “or”
shall be inclusive and not exclusive, (v) all references to Sections refer to
the Sections of this Agreement and all references to Exhibits refer to the
Exhibits attached to this Agreement, each of which is made a part of this
Agreement for all purposes, and (vi) each reference to “herein” means a
reference to “in this Agreement.”

 

  11.6. Severability.

If any provision of this Agreement is, becomes or is deemed to be unenforceable
in any jurisdiction:

(a) such provision will be deemed amended to conform to applicable laws of such
jurisdiction so as to be valid and enforceable, or, if it cannot be so amended
without materially altering the intention of the Parties, it will be stricken
and a new provision will be negotiated consistent with the purpose and intent of
this Agreement;

(b) the validity, legality and enforceability of such provision will not in any
way be affected or impaired thereby in any other jurisdiction; and

(c) the remainder of this Agreement will remain in full force and effect.

 

  11.7. Assignment.

Except as expressly stated herein, neither this Agreement nor any of the rights,
interests or obligations hereunder may be assigned, by operation of law or
otherwise, by Bakers to any other person without the prior written consent of
Madden, not to be unreasonably withheld or delayed, and any such attempted
assignment effected without prior written consent will be

 

13



--------------------------------------------------------------------------------

null and void. Notwithstanding the foregoing, or any other provision of this
Agreement, Bakers may assign or transfer its rights, interests or obligations
without consent in connection with (1) a sale of the majority voting stock of
Bakers or (2) a sale of all or substantially all the assets of Bakers as an
operating company, but not a liquidation of such assets, and only to the extent
required by Bank of America, N.A. (the “Bank”) pursuant to the terms of that
certain Second Amended and Restated Loan Agreement dated as of August 31, 2006
(as amended and in effect) between Bakers and the Bank. This Agreement and the
rights and obligations set forth herein shall inure to the benefit of, and be
binding upon, the Parties hereto, and each of their respective permitted
successors, heirs, and assigns.

 

  11.8. Damages and Remedies.

(a) EXCEPT FOR DAMAGES ARISING UNDER EACH PARTY’S INDEMNIFICATION FOR THIRD
PARTY CLAIMS AS SET OUT IN SECTION 8.2, NEITHER PARTY WILL BE LIABLE TO THE
OTHER PARTY, UNDER ANY LEGAL OR EQUITABLE THEORY, FOR ANY CONSEQUENTIAL,
INCIDENTAL, SPECIAL, PUNITIVE OR INDIRECT DAMAGES OF ANY KIND, SUFFERED BY OR
OTHERWISE COMPENSABLE TO THE OTHER, ARISING OUT OF, UNDER OR RELATING TO THIS
AGREEMENT, WHETHER OR NOT ADVISED OF THE POSSIBILITY OF SUCH DAMAGES.

(b) Each Party recognizes that, if it fails to perform, observe or discharge any
of its obligations under this Agreement, no remedy at law will provide adequate
relief to the other Party. Each Party may obtain specific performance of this
Agreement, and is entitled to preliminary and permanent injunctive relief, upon
appropriate notice and hearing as required by a court of competent jurisdiction
at any time when the other Party fails to comply with the provisions of this
Agreement.

 

  11.9. Force Majeure.

Notwithstanding anything to the contrary in this Agreement, a Party shall not be
in breach of this Agreement for failing to perform any obligation hereunder
(other than failure to make a payment due under this Agreement on account of
insufficient funds) as a result of natural disasters, strikes, transport,
shortages, outages, or acts of war, or any other similar or dissimilar reason
beyond the reasonable control of such Party, provided that such Party takes
reasonable steps to diligently complete its performance as soon as reasonably
possible thereafter.

 

  11.10. Entire Agreement.

This Agreement constitutes the entire understanding between the parties
regarding the Trademarks, and supersedes and replaces all prior discussions,
writings and agreements relating to same.

 

  11.11. Counterparts.

This Agreement may be executed in two or more counterparts, including by
facsimile or electronic transmission, each of which shall be deemed an original,
but all of such counterparts together shall be deemed to be one and the same
agreement.

 

14



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Parties hereto have caused this Agreement, to be signed
the day and year first above written.

 

MADDEN: Steven Madden, Ltd. By:  

/s/ Edward Rosenfeld

  Name:   Edward R. Rosenfeld   Title:   Chief Executive Officer BAKERS: Bakers
Footwear Group, Inc. By:  

 

  Name:   Peter Edison   Title:   Chairman and Chief Executive Officer

 

15



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Parties hereto have caused this Agreement, to be signed
the day and year first above written.

 

MADDEN: Steven Madden, Ltd. By:  

 

  Name:   Edward R. Rosenfeld   Title:   Chief Executive Officer BAKERS: Bakers
Footwear Group, Inc. By:  

/s/ Peter Edison

  Name:   Peter Edison   Title:   Chairman and Chief Executive Officer

 

15



--------------------------------------------------------------------------------

EXHIBIT A TO THE TRADEMARK ASSIGNMENT AND LICENSE AGREEMENT

Trademarks

 

Country

 

Mark

 

App. No.

 

Reg. Date

 

Reg. No.

 

Status

 

Goods/Services

Canada   THE WILD PAIR     08/08/1980   TMA249,138   Registered   Shoes; Retail
store services dealing with the sale of shoes and accessories United States  
THE WILD PAIR   72/434,835   01/22/1974   977,532   Registered   Retail store
services dealing with the sale of shoes and accessories United States   THE WILD
PAIR   72/416,136   03/20/1973   955,819   Registered   Shoes United States  

THE WILD PAIR & Design *

 

LOGO [g336425ex10_25pg016a.jpg]

  73/685,191   07/12/1988   1,495,801   Registered   Handbags; hosiery,
sweatshirts, pantyhose, socks, shirts, and belts United States   WILD PAIR  
78/115,938   11/16/2010   3,876,304   Registered   Shoes United States   WILD
PAIR   78/115,969   11/16/2010   3,876,305   Registered   Retail store services
featuring shoes and accessories United States  

WILD PAIR

 

LOGO [g336425ex10_25pg016b.jpg]

  73/304,622   06/15/1982   1,198,008   Registered   Shoes United States  

WILD PAIR (Stylized)

LOGO [g336425ex10_25pg016c.jpg]

  78/115,958   01/28/2003   2,681,306   Registered   Shoes United States  

WILD PAIR (Stylized)

LOGO [g336425ex10_25pg016d.jpg]

  78/115,979   11/16/2010   3,876,306   Registered   Handbags; hosiery,
pantyhose, socks, and belts

 

* Notwithstanding anything to the contrary in this Agreement, in the event
Bakers’ current updated version of this stylized mark is deemed a material
change to the registered mark, the U.S Trademark Office may cancel this
particular stylized registration for non-use.

 

16



--------------------------------------------------------------------------------

The rights underlying the registrations listed above, as well as any other
rights to the marks Wild Pair or The Wild Pair in use on an unregistered basis
by Bakers in the U.S. portions of the Territory.

Whatever additional right, title, and interest Bakers may have, (beyond the
registrations listed above and the underlying rights thereto, as well as any
rights to the marks Wild Pair or The Wild Pair in use on an unregistered basis
by Bakers in the U.S. portions of the Territory) if any, taken on a quitclaim
basis and without warranty, in and to the following marks anywhere in the
Territory:

 

1.    WILD PAIR 2.    THE WILD PAIR 3.    LOGO [g336425ex10_25pg017a.jpg] 4.   
LOGO [g336425ex10_25pg017b.jpg] 5.    LOGO [g336425ex10_25pg017c.jpg]

 

17



--------------------------------------------------------------------------------

EXHIBIT B TO THE TRADEMARK ASSIGNMENT AND LICENSE AGREEMENT

Recordable Trademark Assignment

This Recordable Trademark Assignment (this “Assignment”) is effective and
entered into on this      day of December, 2011, by and between Bakers Footwear
Group, Inc., a Missouri corporation (“Assignor”), on the one hand, and Steven
Madden, Ltd., a Delaware corporation (“Assignee”), on the other hand.

WHEREAS, Assignor was the owner of the trademark registrations and applications
listed on the attached Schedule A and all associated rights (such trademarks and
service marks being referred to herein as the “Marks”);

WHEREAS, Assignee wished to acquire the Marks together with the goodwill of the
business in connection with which the Marks are used;

WHEREAS, Assignor and Assignee have entered into a Trademark Assignment and
License Agreement effective as of the date of this Assignment, assigning the
applications and registrations listed on the attached Schedule A to Assignee;
and

WHEREAS, Assignor and Assignee are desirous of making this assignment a matter
of record in the U.S. Patent and Trademark Office and with any other appropriate
foreign or international office or registrar.

NOW, THEREFORE, in consideration of the foregoing and other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged,
Assignor does hereby sell, assign and transfer to Assignee, and Assignee does
hereby accept, the entire right, title and interest of Assignor in and to the
Marks, including any renewals and extensions of the registrations that are or
may be secured under the laws of the United States and all foreign countries,
now or hereafter in effect, together with the goodwill of the business in
connection with which the Marks are used and all rights of enforcement and
recovery for past, present or future infringements or unauthorized uses of the
Marks.

Assignor will cooperate with Assignee, including performance of any actions, and
the execution and delivery of any documents necessary or appropriate to give
effect to the intent and terms of this Assignment.

This Agreement may be executed in counterpart copies and receipt by electronic
or facsimile transmission of executed copies will be legally binding.

IN TESTIMONY WHEREOF, the parties hereto have, through their duly authorized
representatives, executed this Assignment as of the dates written below.

 

BAKERS FOOTWEAR GROUP, INC.     STEVEN MADDEN, LTD. By:  

 

    By:  

 

Name:  

 

    Name:  

 

Title:  

 

    Title:  

 

Date:  

 

    Date:  

 

 

18



--------------------------------------------------------------------------------

Schedule A to the Recordable Trademark Assignment

 

Country

 

Mark

 

App. No.

 

Reg. Date

 

Reg. No.

 

Status

 

Goods/Services

Canada   THE WILD PAIR     08/08/1980   TMA249,138   Registered   Shoes; Retail
store services dealing with the sale of shoes and accessories United States  
THE WILD PAIR   72/434,835   01/22/1974   977,532   Registered   Retail store
services dealing with the sale of shoes and accessories United States   THE WILD
PAIR   72/416,136   03/20/1973   955,819   Registered   Shoes United States  
THE WILD PAIR & Design   73/685,191   07/12/1988   1,495,801   Registered  
Handbags; hosiery, sweatshirts, pantyhose, socks, shirts, and belts United
States   WILD PAIR   78/115,938   11/16/2010   3,876,304   Registered   Shoes
United States   WILD PAIR   78/115,969   11/16/2010   3,876,305   Registered  
Retail store services featuring shoes and accessories United States   WILD PAIR
  73/304,622   06/15/1982   1,198,008   Registered   Shoes United States   WILD
PAIR (Stylized)   78/115,958   01/28/2003   2,681,306   Registered   Shoes
United States   WILD PAIR(Stylized)   78/115,979   11/16/2010   3,876,306  
Registered   Handbags; hosiery, pantyhose, socks, and belts

 

19



--------------------------------------------------------------------------------

EXHIBIT C TO THE TRADEMARK ASSIGNMENT AND LICENSE AGREEMENT

Prohibited Stores

 

1. Abercrombie & Finch

2. Aeropostale

3. Aerosoles

4. Aix Armani Exchange

5. Aldo

6. American Eagle

7. Ann Taylor

8. Anthropologie

9. Arden B

10. Banana Republic

11. Bebe

12. Billabong

13. Buckle

14. Cache’

15. Call it Spring

16. Cathy Jean

17. Charlotte Russe

18. Charming Charlie

19. Club Monaco

20. dELiA*s

21. Diesel

22. Ed Hardy

23. Express

24. Forever 21

25. Fossil

26. Free People

27. Gap

28. Guess

29. GUESS by Marciano

30. H&M

31. Hollister

32. Hot Topic

33. Intermix

34. J. Crew

35. Journeys

36. Juicy Couture

37. Kenneth Cole

38. Marmi

 

20



--------------------------------------------------------------------------------

39. Love Culture

40. Mango

41. Miss Sixty/Energie

42. New York & Company

43. Nine West

44. O’ shoes by AGACI’

45. Pac Sun

46. Papaya

47. Quicksilver

48. Rebel

49. Rockport

50. Roxy

51. Shi

52. Shiekh Shoes

53. Shoe Box

54. Skechers

55. Spring

56. The Limited

57. True Religion Brand Jeans

58. Urban Outfitters

59. Underground Station

60. Victoria Secret

61. Wet Seal

62. White House/Black Market

63. Windsor Fashions

64. Zara

65. X.O.T. Shoes

66. Any Chain operated by Aldo or Genesco.

 

21



--------------------------------------------------------------------------------

EXHIBIT D Goods & Services

 

1. All goods and services listed in Exhibit A

 

2. Apparel accessories

 

3. Wallets

 

4. Phone and personal electronics accessories

 

5. Cosmetic cases, mirrors and accessories

 

6. Jewelry

 

7. Scarves

 

8. Socks

 

9. Hosiery

 

10. Jeggings/Leggings

 

11. Skirts

 

12. Tops

 

13. Leg warmers

 

14. Belts

 

15. Headwear

 

16. Shoe care products

 

17. Shoe accessories

 

18. Hair accessories

 

19. Outerwear

 

20. Retail store services featuring footwear, apparel accessories and the other
goods listed above

 

22



--------------------------------------------------------------------------------

EXHIBIT E- Countries

Australia

Austria

Belgium

Bermuda

Canada

Cyprus

Czech Republic

Denmark

Finland

France

Germany

Ireland

Italy

Japan

Kuwait

Luxembourg

Mexico

Moldova

Netherlands

New Zealand

Norway

Philippines

Portugal

Qatar

Singapore

Spain

Sweden

Switzerland

Turkey

United Arab Emirates

United Kingdom

United States (except U.S. portions of Excluded Jurisdictions)

 

23



--------------------------------------------------------------------------------

EXHIBIT F

3 Dee International Inc. - $ 456,652.80

Max Smart Ltd - $ 539,520.00

Adesso-Madden, Inc. - $ 120,368.01

East Mount Shoe Ltd - $ 883,459.19

 

24



--------------------------------------------------------------------------------

EXHIBIT G

Certain of the registrations for the Trademarks in the U.S. as set out in
Exhibit A have recorded in the Assignment Branch of the U.S. Patent and
Trademark Office (USPTO) (“Assignment Branch”) assignments/security interests
which are unenforceable either due to bankruptcy of the debtor and approved sale
of the Trademarks by the bankruptcy court (in the case of Edison Brothers
Stores, Inc.), or have been fully satisfied but not removed, released or
corrected from the Trademark Office records. Such assignments/security interests
for one or more of such registrations have been recorded in the USPTO on behalf
of the following entities: BankAmerica Business Credit, Inc.; Congress Financial
Corporation; Private Equity Management Group, Inc. (“PEM”); Banco Popular de
Puerto Rico. While Bakers has satisfied its obligations under its warranties and
representations regarding the absence of Liens as set out in Section 8.2
(a) (v), Bakers shall use commercially reasonable efforts to diligently remove,
release or correct the Assignment Branch records and filings regarding such
security interests and chain of title, as well as the Uniform Commercial Code
(“UCC”) filings for PEM, and shall indemnify Madden for any claims brought
against Madden relating to such recordations or filings until removed, released
or corrected, in keeping with its obligations under Section 8.2 (c).

Bakers has obtained a release of the security interests granted to Fleet Retail
Finance, Inc. (“Fleet”) from its successor in interest, namely, Bank of America,
N.A. or its subsidiary or affiliate (“Bank”) in connection with the Trademarks
and the Lease. Bakers shall work diligently in cooperation with the Bank to file
same in the Assignment Branch and to effect an amendment of the UCC filing
therefor in the name of Fleet (or in the name of Bank expressly as successor in
interest to Fleet) to release same as soon as possible after the Effective Date.
Bakers shall indemnify Madden for any claims brought against Madden relating to
such recordations or filings until removed, released or corrected in keeping
with its obligations under Section 8.2 (c).

Bakers represents and warrants that the security interests referenced in the
Concurrent Use Agreement to the extent relating to the Trademarks (but for the
avoidance of doubt excluding any other marks or applications or registrations
for Wild Pair or The Wild Pair outside the Territory) have been terminated
and/or are not enforceable; Bakers shall indemnify Madden for any claims brought
against it Madden arising from such security interests.

 

25